Citation Nr: 1807951	
Decision Date: 02/07/18    Archive Date: 02/20/18

DOCKET NO.  10-44 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for chronic gastritis, to include as secondary to the service-connected migraine headaches.  

2.  Entitlement to service connection for hiatal hernia, to include as secondary to the service-connected esophageal stricture and/or migraine headaches.

3.  Entitlement to service connection for a respiratory disability, to include chronic obstructive pulmonary disease (COPD) or a condition manifested by chronic colds with coughs and dizziness.

4.  Entitlement to service connection for bilateral lower extremity neuropathy.

5.  Entitlement to service connection for bilateral upper extremity neuropathy.

6.  Entitlement to an initial rating in excess of 70 percent for persistent depressive disorder.

7.  Entitlement to an effective date earlier than July 20, 2015, for the grant of service connection for persistent depressive disorder.

8.  Entitlement to total disability rating based on individual unemployability (TDIU).

9.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance/housebound status.


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

J. T. Brant, Counsel


INTRODUCTION

The Veteran served on active duty from March 1984 to March 1987.

This matter is on appeal to the Board of Veterans' Appeals  (Board) from September 2009 (TDIU), August 2012 (condition resulting in dizziness, coughing, and frequent colds, hiatal hernia, COPD, SMC) and November 2015 (gastritis, neuropathy, depressive disorder) rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

In April 2016, the Board remanded these matters.  These matters are now back before the Board.

The Board notes that a claim for a disability includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  With respect to the claim for entitlement to service connection for COPD and the claim for entitlement to service connection for a condition resulting in dizziness, coughing, and frequent colds, in light of the Veteran's description of his symptomatology and contentions, and the May 2017 VA examiner's findings suggesting the cough, colds, and dizziness symptomatology may be related to the Veteran's COPD, the Board will recharacterize these claims, and consider whether the Veteran is entitled to service connection for a broader claim for a respiratory disability, to include COPD or a condition manifested by chronic colds with coughs and dizziness.

The issues of entitlement to service connection for hiatal hernia, a respiratory disability, bilateral lower extremity neuropathy, and bilateral upper extremity neuropathy; entitlement to an earlier effective date for the grant of service connection for depressive disorder; entitlement to TDIU; and entitlement to SMC are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The probative evidence of record shows that the Veteran's gastritis was caused by his use of nonsteroidal anti-inflammatory drugs (NSAIDs) to treat his service-connected migraine headaches.

2.  For the entire period on appeal, the Veteran's persistent depressive disorder has been productive of total occupational and social impairment .





CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for gastritis, as secondary to the service-connected migraine headaches, have been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).

2.  Resolving reasonable doubt in favor of the Veteran, the criteria for an initial  rating of 100 percent for persistent depressive disorder, for the entire period on appeal, have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection - Gastritis

A veteran is entitled to VA disability compensation if there is disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C. § 1110.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  An alternative to showing chronicity in service is a showing of continuity of symptoms after discharge.  The U. S. Court of Appeals for the Federal Circuit (Federal Circuit), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may be granted for a disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2016); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In order to establish entitlement to service connection on a secondary basis, the evidence must show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran maintains that he has gastritis as a result of his use of NSAIDs to treat his service-connected migraine headaches.  For the reasons discussed below, the Board finds that service connection for gastritis, as secondary to the service-connected migraine headaches, is warranted.  See 38 C.F.R. § 3.310(a).  

The Veteran is currently diagnosed with gastritis.  See March 2010 VA EGD and upper endoscopy showing mild chronic gastritis.  Therefore, the salient question to be answered is whether the currently diagnosed gastritis was caused or aggravated by the Veteran's use of NSAIDs to treat his service-connected migraine headaches.  

On VA examination in July 2009, the Veteran reported a stomach condition since 1985 after taking Ibuprofen, Tylenol, and Aspirin for migraines.  The Veteran reported constant flare-ups with nausea, diarrhea, gas, and occasional discharge of blood in stool.  He reported abdominal pain located in his stomach.  The examiner diagnosed mild esophageal stricture.  The examiner found that it was as likely as not that the Veteran's esophageal stricture was due to the use of NSAIDs used for migraines.  The examiner explained that NSAIDs have a known side effect of irritation of the lining of the esophagus and stomach which would cause mild esophageal stricture.  Although the examiner did not specifically address the Veteran's gastritis in this opinion, the Board notes that gastritis is defined as inflammation of the stomach lining.   See MEDLINEPLUS, https://medlineplus.gov/ency/article/001150.htm (last visited January 23, 2018) (explaining that gastritis occurs when the lining of the stomach becomes inflamed or swollen and noting that the most common causes of gastritis are certain medicines, such as aspirin, ibuprofen, or naproxen or other similar drugs). Given the medical definition of gastritis as inflammation of the stomach lining most commonly caused by medicines such as aspirin and ibuprofen and the examiner's explanation that NSAIDs have a known side effect of irritation of the lining of the stomach, the Board finds that this opinion weighs in favor of the Veteran's claim.

The Board acknowledges that in October 2015, a VA examiner provided a negative etiology opinion on direct service connection.  The examiner based the rationale for this opinion on a review of the medical records showing no evidence during active duty of treated condition in relation to the claim by the Veteran's chronic gastritis.  The examiner explained that there was no medical evidence to support a causal relationship between the treated condition during active duty of diarrhea and dehydration and chronic gastritis.  However, this opinion does not address the Veteran's theory of secondary service connection.  

Thus, there is a current diagnosis of gastritis during the pendency of the claim which the medical evidence of record has related to the medication used to treat the Veteran's service-connected migraine headaches (NSAIDs).  Accordingly, because there is no competent and credible evidence of record to the contrary, at the very least the evidence for and against the claim is in relative equipoise, so service connection for gastritis is granted as secondary to the Veteran's service-connected migraine headaches.  

In summary, for the reasons explained above, having resolved doubt in favor of the Veteran, service connection for gastritis is warranted.

Increased Rating - Depressive Disorder

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38
U.S.C. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Persistent depressive disorder is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  The rating criteria provide that a 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Effective March 19, 2015, VA amended the portion of the Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), and replace them with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  See 80 Fed. Reg. 53, 14308 (March 19, 2015). 

The provisions of the final rule apply to all applications for benefits that are received by VA or that were pending before the Agency of Original Jurisdiction on or after August 4, 2014.  As the Veteran's claim was pending after this date, the amendment is applicable.  

Service connection for persistent depressive disorder was established by a November 2015 rating decision, which assigned a 70 percent rating effective July 20, 2015, the date of the Veteran's claim for service connection.

On VA examination in November 2015, the examiner diagnosed persistent depressive disorder.  The examiner found occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The Veteran reported that his first wife and two children were killed in a motor vehicle accident.  He reported that he was divorced from his second wife who had difficulty with his disabilities.  The Veteran indicated that he now lived alone and spent 70 to 80 percent of each day in bed due to migraines and emotional symptoms.  He noted that he had two living children from his second marriage.  As to his occupational history, the Veteran reported that he was discharged from service due to alcohol abuse and failed rehabilitation.  He reported issues with his lieutenant.  He noted that he was currently sober.  The Veteran reported that he was on Social Security Administration disability since 2005.  The Veteran endorsed the following symptoms: insomnia with nightmares of Korea, anger and struggle to control rage, depression with decreased motivation, interests, pleasure/desire.    He noted intermittent psychotherapy.  He denied any history of psychiatric hospitalization, suicide attempts, or violent behavior.  

The Veteran's mental status during the examination was reliable, oriented times four, with appropriate behavior, eye contact, and dress.  The Veteran's affect was flat and his mood was depressed.  His communication, speech, concentration, thought processes, judgment, abstract thinking, and memory were all grossly within normal limits.  He did not have any delusions or hallucinations.  He denied homicidal ideation, but noted a past history of passive suicidal ideation.  The examiner noted the following symptoms: depressed mood, chronic sleep impairment, mild memory loss, flattened affect, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  The examiner noted that based upon the examination, the Veteran needed to seek follow-up treatment.  The examiner noted that the Veteran required psychotherapy as needed and medication management.  The examiner found that the Veteran did not appear to pose any threat of danger or injury to himself or others.

The Board finds that the Veteran suffers from frequent and severe symptoms of persistent depressive disorder, such as depressed mood, chronic sleep impairment, mild memory loss, flattened affect, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting, that are of such a severity and duration that they result in total occupational and social impairment.  

The November 2015 VA examiner found occupational and social impairment with deficiencies in most areas.  However, the Board finds that the evidence shows the Veteran has been unable to maintain employment due, at least in part, to his persistent depressive disorder symptoms.  In this regard, the Veteran has been unemployed throughout the entire timeframe on appeal.  In his November 2015 VA examination, he noted that he spent 70 to 80 percent of each day in bed due to migraines and emotional symptoms.  The examiner found that the Veteran has difficulty in adapting to stressful circumstances, including work or a worklike setting.  Additionally, the examiner found that the Veteran has difficulty in establishing and maintaining effective work and social relationships, and the evidence shows that overall, the Veteran has significant social impairment.  In this regard, at his November 2015 VA examination, the Veteran reported that his first wife and two children were killed in a motor vehicle accident.  He reported that he was divorced from his second wife who had difficulty with his disabilities.  Although the Veteran has two living children from his second marriage, in a December 2013 VA treatment record, the Veteran described a poor relationship with his children and indicated that none of his children would talk to him.  The Veteran reported that he lived alone and spent 70 to 80 percent of each day in bed due to migraines and emotional symptoms.  

Therefore, based on the severity and duration of the Veteran's symptoms, the Board will resolve reasonable doubt in favor of the Veteran and find that for the entire period on appeal, his persistent depressive disorder most nearly approximates the criteria for a 100 percent rating under Diagnostic Code 9411.

In summary, the Board believes that a 100 percent disability evaluation for this period contemplates the frequency, severity, and duration of his symptoms, while resolving all doubt in favor of the Veteran.  The rating now assigned is based on all the evidence of record rather than any isolated medical finding or assessment of level of disability.  38 C.F.R. § 4.126(a).  Accordingly, his myriad of symptoms during this period more nearly reflect the frequency, severity, and duration of symptoms ratable at the 100 percent disability evaluation.


ORDER

Entitlement to service connection for gastritis, as secondary to the medication used to treat the service-connected migraine headaches, is granted, subject to the laws and regulations governing payment of monetary benefits.

For the entire appeal period, entitlement to an initial rating of 100 percent for persistent depressive disorder is granted, subject to the laws and regulations governing payment of monetary benefits.




REMAND

Hiatal Hernia

The Veteran is claiming entitlement to service connection for hiatal hernia.   The Veteran contends that he has a hiatal hernia as a result of the NSAIDs used to treat his service-connected migraine headaches or his service-connected esophageal stricture.  A service treatment record dated in March 1984 revealed complaints of abdominal pain with spit up and cough.  A July 2010 upper GI barium swallow study revealed a moderate hiatal hernia. 

There are several opinions of record regarding secondary service connection.  In April 2016, the Board remanded this claim to obtain an opinion based on direct service connection.  In a May 2017 opinion, the examiner found that the Veteran's hiatal hernia was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner indicated that the Veteran's hiatal hernia was not due to his job duties as a petroleum specialist.  The examiner explained that hiatal hernia occurs when the upper portion of the stomach migrates up into the chest through the diaphragm.  The examiner explained that hiatal hernia can be caused by increased pressure within the area of the diaphragm or weakened muscles.  

The May 2017 examiner did not address the Veteran's complaints of abdominal discomfort with spit up and cough in service.  As such, an addendum opinion must be obtained which adequately addresses the etiology of the hiatal hernia, with consideration of the complaints of abdominal discomfort with spit up and cough in service.

Respiratory Disability

The Veteran is seeking entitlement to service connection for a respiratory disability, claimed as COPD, and alternatively described as a condition manifested by chronic colds with coughs and dizziness.  He contends that his respiratory disability is a result of exposure to jet fuel through his duties as a Petroleum Supply Specialist in service.  He reported experiencing respiratory symptoms during service.  The service treatment records revealed that the Veteran smoked one pack of cigarettes per day since 1973, and his separation examination noted tobacco use.  Treatment records beginning in or around 2006 reveal complaints of coughing with an assessment of tobacco use disorder.  In a March 2010 VA treatment record, the Veteran was diagnosed with COPD.  VA examinations in April 2012 and March 2015 also note diagnoses of COPD and asthma.  

In April 2016, the Board remanded the claims to obtain a nexus opinion regarding the etiology of the Veteran's COPD, with consideration of the May 2013 print out the Veteran provided regarding the hazards of jet fuel.  The Board also requested that an examiner address whether the reported symptoms of chronic coughs, colds, and dizziness were the result of a condition which began in or was otherwise related to service, or whether these were symptoms of one of the conditions already on appeal (COPD or migraines).  

In May 2017, the Veteran was afforded a VA respiratory examination.  The examiner indicated that x-ray imaging of the chest revealed increased interstitial markings in both lungs, which could be an acute or more likely a chronic change.  The examiner recommended comparison to previous chest x-rays or further work-up with a CT scan of the chest.  Despite these clinical findings and the previous respiratory diagnoses of record, the examiner indicated that the Veteran had not now or ever been diagnosed with a respiratory condition.  The examiner explained further that there was no pathology to render a diagnosis for COPD.  The examiner also noted that the pulmonary function test results were unreliable due to poor effort.   As a result of these findings, the examiner did not provide an etiology opinion with consideration of the May 2013 print out, as instructed by the April 2016 Board remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In a separate May 2017 VA examination regarding the Veteran's claimed chronic cough, colds, and dizziness, the Veteran reported an onset of frequent colds with coughing and dizziness in service in 1985, which had worsened.  The examiner found that the Veteran did not have a diagnosis of coughing, colds, and dizziness.  The examiner also found that the Veteran did not have a sinus, nose, throat, larynx or pharynx condition.  Instead, the examiner noted that the records suggested the Veteran may have had COPD.  The examiner noted that the Veteran was a heavy smoker and she could not say without speculation that the COPD (which was quiescent) was due to military when smoking could also be a cause.  This examiner did not address the May 2013 print out, as instructed by the April 2016 Board remand.  Id.

It is unclear from the evidence of record whether the Veteran has a diagnosed respiratory disability, to include COPD or a condition manifested by chronic colds with coughs and dizziness, that is related to his active duty service.  In light of the foregoing, the Board finds another VA examination with etiology opinion is necessary to clarify the Veteran's current respiratory diagnoses and determine whether any currently diagnosed respiratory disability is related to the Veteran's active duty service, to include his exposure to jet fuel therein.

Neuropathy

The Veteran is seeking entitlement to service connection for neuropathy of the bilateral upper and lower extremities.  He contends that his neuropathy is a result of exposure to jet fuel through his duties as a Petroleum Supply Specialist in service.  In a service treatment record dated in December 1986, the Veteran complained of a numb right thumb for two weeks.  He noted that he was whacked on the dorsum of the right thumb two weeks ago and now had an area on the rear and side of thumb with decreased sensation.  The assessment was cutaneous nerve injury.  On the Veteran's February 1987 report of medical history on separation from service, the Veteran reported "don't know" for neuritis/paralysis.  An electromyography (EMG) dated in June 2010 revealed neuropathy of the lower extremities.  An EMG in July 2010 revealed mild sensory motor neuropathy.

In an October 2015 VA examination, the Veteran was diagnosed with mild peripheral neuropathy of the bilateral upper and lower extremities.  The examiner found that the Veteran's peripheral neuropathy of the bilateral upper and lower extremities was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner explained that the "rationale is based on medical records review showing no evidence during active duty of treated condition in relation to the claimed by the veterans Neuropathy/Neuritis."

The October 2015 examiner did not address the Veteran's contentions that his neuropathy is a result of exposure to jet fuel through his duties as a Petroleum Supply Specialist in service.  In this regard, in February 2011, the Veteran submitted printed out information from Medline Plus Encyclopedia regarding exposure to poisonous substances causing peripheral neuropathy.  Moreover, the examiner did not address the Veteran's reports on separation from service in February 1987 of possible neuritis/paralysis.  As such, an addendum opinion must be obtained which adequately addresses the etiology of the Veteran's neuropathy of the bilateral upper and lower extremities, with consideration of the printed out information submitted by the Veteran.

TDIU and A&A

The Board has granted a 100 percent schedular rating for the Veteran's persistent depressive disorder herein.  However, the Board finds that the granting of a 100 percent schedular evaluation for the Veterans service-connected persistent depressive disorder effective July 20, 2015, does not necessarly render moot the TDIU claim for the time period since that rating took effect, inasmuch as there is a residual benefit that is available from concurrent assignment of both a 100 percent schedular service-connected evaluation and a TDIU.  In years past, if a Veteran received a 100 percent schedular rating for his service-connected disability, the issue of entitlement to a TDIU became moot since a Veteran could not have a 100 percent schedular rating while concurrently having a TDIU. 38 C.F.R. § 4.16(a); VAOPGCPREC 6-99 (June 7, 1999), 64 Fed. Reg. 52735 (1999). 

However, in view of the decision of the United States Court of Appeals for Veterans Claims (Court/CAVC) in Bradley v. Peake, 22 Vet. App. 280, 294 (2008), which took a position contrary to the one reached in the Office of General Counsel precedent opinion, the General Counsel took action to withdraw that prior opinion.  Although no additional disability compensation may be paid when a total schedular disability rating is already in effect, the Court's decision in Bradley recognizes that a separate award of a TDIU predicated on a single disability may form the basis for an award of special monthly compensation.  Therefore, in light of the holding in Bradley, and the fact that the Veteran has other service-connected disabilities apart from the persistent depressive disorder (namely, migraine headaches, esophageal stricture, and gastritis) that an award of TDIU may be based off of, the issue of a TDIU throughout the entire pendency of the Veteran's claim remains on appeal.  

The Board notes that in September 2017, following the most recent supplemental statement of the case (SSOC) in June 2017, the Veteran's Vocational Rehabilitation and Employment services file was added to the record.  Notably, in an Employment Handicap & Serious Employment Handicap Worksheet dated in June 2009, the case manager found that the Veteran had a serious employment handicap, and his service-connected migraine headaches contributed in substantial part to the impairment.  The file also contained findings pertaining to the effects of the Veteran's service-connected disability on his activities of daily living.  As this evidence contains information pertinent to the Veteran's claims for a TDIU and SMC based on the need for aid and attendance/housebound status, the AOJ must readjudicate the claims with consideration of this additional evidence.  38 C.F.R. § 20.1304(c).  

Manlincon issue

In a November 2015 rating decision, the RO granted service connection for persistent depressive disorder, and assigned a 70 percent rating, effective July 20, 2015.  In January 2016, the Veteran provided a notice of disagreement with the effective date assigned for his depressive disorder.  The Board remanded this claim in April 2016 for issuance of a statement of the case pursuant to Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  Although the RO issued a statement of the case in November 2016 for the other issues noted in the April 2016 Manlincon remand, the Veteran has not been issued a statement of the case regarding this issue.  Therefore, a remand is necessary for the issuance of a statement of the case and to give the Veteran an opportunity to perfect an appeal of such issue by submitting a timely substantive appeal.  Id.; see also See Stegall v. West, 11 Vet. App. 268 (1998).

While on remand, updated treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.   Contact the Veteran, and, with his assistance, identify 
any outstanding records of pertinent medical treatment from VA or private health care providers.  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.   Then, have an appropriate VA physician review the 
	Veteran's file regarding his claim for service 
	connection for hiatal hernia.  After a review of the 
	record, the evaluator should provide the following 
	opinion:

Is it at least as likely as not (50/50 probability or greater) that the Veteran's hiatal hernia is a result of his active duty service? 

In rendering an opinion, the evaluator should discuss the March 1984 service treatment record documenting complaints of abdominal discomfort with spit up and cough.

The evaluator should provide a complete rationale/explanation for the opinion.

3.   After the development in step 1 has been completed to 
	the extent possible, schedule the Veteran for an
	appropriate VA examination to determine the 
	nature and etiology of any current respiratory 
	disability.  The claims folder, including a copy of this 
	remand, must be made available to the examiner, and 
	the examiner must review the entire claims file in 
	conjunction with the examination.  All tests and 
	studies deemed necessary should be conducted.

a)  Identify any currently diagnosed respiratory disability(s) at any time during the appeal period, to include COPD or a condition manifested by chronic colds with coughs and dizziness.  The examiner should reconcile the diagnosis found on examination with any other diagnoses of record, to the extent possible.

b)  Identify whether any currently diagnosed respiratory disability is at least as likely as not (50 percent probability or greater) etiologically related to the Veteran's active duty service, to include his exposure to jet fuel as a Petroleum Supply Specialist therein.

In rendering an opinion, the examiner must review and address the printed out information about the hazards of jet fuel provided by the Veteran in May 2013.  

The examiner should consider and discuss the Veteran's subjective history as well as the pertinent medical evidence of record.  A complete rationale must be provided for all opinions expressed and all contradictory evidence must be addressed.  If the requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.
4.   After the development in step 1 has been completed to 
	the extent possible, have an appropriate VA physician 
	review the Veteran's file regarding his claims for 
	service connection for neuropathy of the bilateral 
	upper and lower extremities.  After a review of 
	the record, the evaluator should provide the following 
	opinion:

Is it at least as likely as not (50/50 probability or greater) that the Veteran's neuropathy of the bilateral upper and/or lower extremities is a result of his active duty service, to include his exposure to jet fuel as a Petroleum Supply Specialist therein? 

In rendering an opinion, the evaluator should discuss the December 1986 service treatment record documenting a cutaneous nerve injury of the right thumb and the Veteran's reports regarding possible neuritis/paralysis on his February 1987 report of medical history.  The examiner should also discuss the printed out information from MedlinePlus Medical Encyclopedia submitted by the Veteran in February 2011 regarding exposure to poisonous substances causing peripheral neuropathy.

The evaluator should provide a complete rationale/explanation for the opinion.

5.   A Statement of the Case should be issued for the claim
   for entitlement to an effective date earlier than July 
   20, 2015, for the grant of service connection for 
   persistent depressive disorder.  The Veteran is advised 
   that the Board will only exercise appellate jurisdiction 
   over his claim if he perfects a timely appeal.

6.   Upon completion of the foregoing and any other 
	development deemed necessary, readjudicate the 
	Veteran's claims.  If any benefit sought on appeal 
	remains denied, provide the Veteran and his 
	representative with a supplemental statement of the 
	case and the opportunity to respond thereto.  
   Thereafter, the case should be returned to the Board 
   for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


